Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
This office action is in response to the Amendment filed on 10/22/2021.  Claims 1-22 and 24 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a method of acquiring an input file name of an input file stored in the removable memory connected to the interface, the input file including a change input file and an acquisition input file, the change input file being used in a change process for change of the plurality of setting information stored in the internal memory, and the acquisition input file being used in an acquisition process for acquisition of the plurality of setting information stored in the internal memory; determining whether the input file name includes a first character string corresponding to the change input file and whether the input file name includes a second character string corresponding to the acquisition input file, the first character string being different from the second character string, the first character string indicating the change process, and the second character string indicating the acquisition process; and performing either one of the change process or the acquisition process depending on the input file name; the change process comprising, in response to determining that the input file name includes the first character string, changing current setting information into specified setting information, the current setting information being among the plurality of setting information stored in the internal memory and corresponding to a first setting ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/Primary Examiner, Art Unit 2449